DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Inventions 1-271. Claims 14-16, 25-27, drawn to a microorganism comprising a butadiene pathway, wherein Invention 1 is drawn to a microorganism comprising butadiene pathway (1), Invention 2 is drawn to a microorganism comprising butadiene pathway (2), etc. … and Invention 271 is drawn to a microorganism comprising butadiene pathway (271), classified in CPC C12N9/88.

Inventions 272-542. Claims 32-34, drawn to a method for producing butadiene, wherein Invention 272 is drawn to methods of making butadiene using a microorganism comprising butadiene pathway (1), Invention 273 is drawn to methods of making butadiene using a microorganism comprising butadiene pathway (2), etc. … and Invention [542] is drawn to methods of making butadiene using a microorganism comprising butadiene pathway (271), classified in CPC C07C11/167.

Inventions 543-550. Claims 167-169, 178-180, drawn to a non-naturally occurring microbial organism having a 3-buten-1-ol pathway and comprising at least one exogenous nucleic acid encoding a 3-buten-1-ol pathway enzyme, wherein Invention 543 is drawn to a microorganism comprising 3-buten-1-ol pathway (1), Invention 544 is drawn to a microorganism comprising 3-buten-1-ol pathway (2), etc. … and Invention 550 is drawn to a microorganism comprising 3-buten-1-ol pathway (8) , classified in CPC C12N9/88.

Inventions 551-558. Claims 185, 186, drawn to a method for producing 3-buten-1-ol, comprising culturing the non- naturally occurring microbial organism of claim 167, wherein Invention 551 is drawn to methods of making 3-buten-1-ol using a microorganism comprising 3-buten-1-ol pathway (1), Invention 552 is drawn to methods of making 3-buten-1-ol using a microorganism comprising 3-buten-1-ol pathway (2), etc. … and Invention 558 is drawn to methods of making , classified in CPC C07C31/207.

Invention 559.  Claims 210, 211, drawn to an isolated nucleic acid molecule selected from: (a) a nucleic acid molecule encoding an amino acid sequence of XR, classified in CPC C12N15/52.

Invention 560.  Claim 214, drawn to a method of making a product comprising culturing the non-naturally occurring microbial organism of claim 211, classified in CPC C12P5/026.

The inventions are distinct, each from the other because of the following reasons:
	Inventions 1-271, 543-550, and 559 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  Inventions 1-271, 543-550, and 559 are patentably distinct products that require different literature searches.
	Inventions 272-542, 551-558, and 560 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  The processes of Inventions 272-542, 551-558, and 560 are patentably distinct methods that require different process steps, reagents, and parameters; have different purposes; and/or produce different products.
Inventions 1-271 and Inventions 551-558 and 560 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Inventions 1-271 cannot be used in or made by the method of Inventions 551-558 and 56.
Inventions 543-550 and Inventions 272-542 and 560 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Inventions [543-550] cannot be used in or made by the method of Inventions 272-542 and 560.

Inventions 1-271 and 272-542 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the product as claimed can be used in a materially different process of using that product such as using the product microorganism can be to make a recombinant protein or enzyme.
Inventions 543-550 and 551-558 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the product as claimed can be used in a materially different process of using that product such as using the product microorganism can be to make a recombinant protein or enzyme.
Inventions 559 and 560 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the product as claimed can be used in a materially different process of using that product such as using the product microorganism can be to make a recombinant protein or enzyme.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to 


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652